UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-165685 Aspen Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1933597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 720 South Colorado Boulevard, Suite 1150N Denver, CO (Address of principal executive offices) (Zip Code) Registrants telephone number: (646) 450-1843 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Class Outstanding as of May 9, 2013 Common Stock, $0.001 par value per share 58,573,223shares Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations (Unaudited) F-3 Condensed Consolidated Statements of Changes in StockholdersEquity (Deficiency) (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 6 Item 4. Controls and Procedures. 6 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 7 Item 1A. Risk Factors. 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 7 Item 3. Defaults Upon Senior Securities. 7 Item 4. Mine Safety Disclosures. 7 Item 5. Other Information. 7 Item 6. Exhibits. 7 SIGNATURES 8 ii Explanatory Note: As previously reported, Aspen Group, Inc. (“Aspen Group”) has changed its fiscal year to end each year on April 30th. Consequently, this will be the last report filed in accordance with Aspen Group’s prior fiscal year end of December 31st. The next report filed by Aspen Group will be a transition report on a Form 10-K reporting Aspen Group’s financial results for the four month period ended April 30, 2013. Subsequently, Aspen Group will file a Form 10-Q to report its financial results for the three month period ended July 31, 2013. Aspen Group, Inc. and Subsidiaries Index to Condensed Consolidated Financial Statements Page Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 F-2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders' Equity (Deficiency) for the three months ended March 31, 2013 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows the three months ended March 31, 2013 and 2012 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 F-1 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASPEN GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $57,535 and $35,535, respectively Prepaid expenses Net assets from discontinued operations (Note 1) Other current assets - Total current assets Property and equipment: Call center equipment Computer and office equipment Furniture and fixtures Library (online) Software Less accumulated depreciation and amortization ) ) Total property and equipment, net Courseware, net Accounts receivable, secured - related party, net of allowance of $502,315 Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable, current portion (includes $50,000 to related parties) - Loan payable to stockholder Deferred rent, current portion Net liabilities from discontinued operations (Note 1) Other current liabilities - Total current liabilities Line of credit Convertible notes payable (includes $600,000 and $650,000, respectively, to related parties) Deferred rent Total liabilities Commitments and contingencies - See Note 8 Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized Common stock, $0.001 par value; 120,000,000 shares authorized, 56,858,005 issued and 56,658,005 outstanding at March 31, 2013 and 55,243,719 issued and 55,043,719 outstanding at December 31, 2012 Additional paid-in capital Treasury stock (200,000 shares) ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents ASPEN GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three Months Ended Months Ended March 31, March 31, Revenues $ $ Costs and expenses: Instructional costs and services Marketing and promotional General and administrative Depreciation and amortization Total costs and expenses Operating loss from continuing operations ) ) Other income (expense): Interest income Interest expense ) ) Gain on disposal of property and equipment - Other income - Total other income (expense) Loss from continuing operations before income taxes ) ) Income tax expense (benefit) - - Loss from continuing operations ) ) Discontinued operations (Note 1) Income (loss) from discontinued operations, net of income taxes ) Net loss ) ) Cumulative preferred stock dividends - ) Net loss allocable to common stockholders $ ) $ ) Loss per share from continuing operations - basic and diluted $ ) $ ) Income (loss) per share from discontinued operations - basic and diluted $
